Citation Nr: 0318690	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  96-42 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On July 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  Obtain all medical records identified by the 
veteran, and process a request for any available 
medical and/or personnel records that may have 
resulted from the veteran's reported brief service 
with the US Marines (using the approximate date and 
place identified by the veteran).  Also, process a 
request for the veteran's service personnel records 
(including a DD Form 214) with the US Air Force 
from January 1981 to December 1983.  If these 
records cannot be obtained and we do not have 
affirmative evidence that they do not exist, inform 
the veteran of the records that we were unable to 
obtain, including what efforts were made to obtain 
them, and that we will proceed to decide his appeal 
without those records unless he is able to submit 
them.  

2.  After completing the above development, arrange 
for the veteran to be examined by a Psychiatrist 
(MD) who has not previously seen or treated him.  
Provide the veteran's claims folder to the 
physician for careful review.  The question 
presented in this case is whether the veteran has 
an acquired psychiatric disorder at present 
(including often but not exclusively diagnosed 
bipolar disorder) that had its etiological origin 
in active military service (or if it pre-existed 
service, was it permanently increased in severity 
beyond ordinary progress during service) (service 
connection).  While a current examination has been 
ordered, the psychiatrist's opinion(s) in this case 
should be principally based on a careful review of 
the historical clinical record.  
The veteran had military service from January 1981 
to December 1983.  The veteran claims a previous 
period of service which may have amounted to 
several days or weeks and an attempt to verify such 
service is being made.  The service medical records 
show the veteran was evaluated by a clinical 
psychologist prior to being discharged for cause 
for disciplinary infractions.  The finding was 
adjustment difficulties with immature and passive-
aggressive features.  There was no psychosis or 
other psychiatric finding which would have required 
medical separation.  There is no evidence of 
alcohol and drug abuse in service.  
The next medical evidence is some eleven years 
after service in 1994 when the veteran is twice 
admitted to a private hospital (Bayview, Corpus 
Christi TX) principally for alcohol and drug 
detoxification.  The diagnoses are adjustment 
disorder with depressed mood, alcohol dependence, 
cocaine abuse, intermittent explosive disorder, 
anti-social personality disorder.  Thereafter the 
veteran was admitted to VA hospitals as follows:  
December 1994 (San Antonio TX), diagnoses-bipolar 
disorder, mixed type, antisocial personality 
disorder;  March/April 1996 (Kerrville TX), 
diagnoses-alcohol dependence and intoxication, 
bipolar disorder by history only, antisocial 
personality disorder;  April 1996 (San Antonio TX), 
diagnoses-polysubstance abuse, antisocial 
personality disorder;  May 1996 (Palo Alto CA), 
diagnoses-depression NOS, history of schizophrenia 
vs schizoaffective disorder vs bipolar disorder, 
ETOH dependency, history of polysubstance abuse, 
mixed personality disorder, borderline, schizotypal 
and antisocial traits;  September 1996-April 1997 
(Waco TX), diagnoses-schizoaffective disorder, 
personality disorder NOS, drug abuse.  A one day 
admission in Columbia Bayview Psychiatric Center in 
Corpus Christi TX in April 1998 resulted in 
diagnoses of alcohol dependence, mixed substance 
abuse and dependence, bipolar disorder NOS, rule 
out mood disorder secondary to substance abuse, and 
personality disorder NOS.  There are also VA 
outpatient treatment records and a negative CT scan 
of the brain from September 1996.  There may also 
be more recent additional records of inpatient and 
outpatient treatment which have been collected and 
added to the claims folder subsequent to this 
request for evaluation and opinion.
Please study the veteran's claims folder, 
conduct an examination (and if any 
psychological testing or other diagnostic 
studies would be necessary or useful, 
order their production) and prepare a 
report which answers these questions: 
What is the most probable current 
diagnosis(es) for Axes I and/or II?  Is 
it more, less or equally likely that any 
current diagnosis had its origin during 
any period of active military service?  
If you believe that the veteran likely 
manifested a psychiatric disorder prior 
to service, please provide a complete 
description of the reasons for such 
conclusion, and provide an opinion as to 
whether you find that such pre-existing 
disorder was permanently increased in 
severity beyond its ordinary progress 
(aggravated) during active military 
service.  Please include discussion of 
the veteran's past clinical history and 
provide a statement of your reasons and 
bases for each opinion.  The report of 
examination must affirmatively state that 
you reviewed the veteran's claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





